United States Court of Appeals
                     For the First Circuit


No. 16-1931

                         PAULO REZENDE,

                      Plaintiff, Appellant,

                               v.

      OCWEN LOAN SERVICING, LLC; US BANK, N.A., as Trustee,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
                Lynch and Barron, Circuit Judges.


     Carmenelisa Perez-Kudzma on brief for appellant.
     Marissa I. Delinks, Maura K. McKelvey, and          Hinshaw   &
Culbertson LLP on brief for appellees.



                         August 25, 2017
           LYNCH, Circuit Judge.      In August 2005, Paulo Rezende

took out two loans from Aegis Funding Corporation ("Aegis") to

refinance his mortgage on property in Everett, Massachusetts.

Rezende    executed   mortgages    identifying   Mortgage   Electronic

Registration Systems, Inc. ("MERS") as the mortgagee, "solely as

nominee" for Aegis and its successors and assigns.      In June 2010,

MERS assigned one of the mortgages to US Bank, N.A. ("US Bank"),

as Trustee for Aegis Asset Backed Securities Trust, Mortgage Pass-

Through Certificates, Series 2005.

           After a default and a first loan modification in 2009,

which was cancelled later that year, Rezende obtained a second

loan modification in March 2010. He did not receive any statements

for the modified loan until September 2010.      He made payments from

September 2010 through June or July 2013, at which time Ocwen Loan

Servicing, LLC ("Ocwen") returned his latest payment and informed

him that the loan was in default.1        In June 2015, Rezende sued

Ocwen and US Bank (the "Defendants") in federal district court,

invoking diversity jurisdiction, seeking, inter alia, unclouded

title to the property, an injunction against foreclosure, and

damages.    In June 2016, the district court granted Defendants'

motion for judgment on the pleadings under Fed. R. Civ. P. 12(c),

and dismissed all six counts of Rezende's complaint.        On appeal,


     1    The parties' briefs are inconsistent as to whether Ocwen
returned Rezende's June or rather July 2013 payment.


                                  - 2 -
Rezende argues that the district court's entry of judgment was

premature and challenges the court's findings that (1) he lacked

standing to raise a quiet title claim (count V) and (2) his claim

under       Massachusetts's   consumer-protection      law    ("Chapter    93A

claim") (count VI) was time-barred.2

              We review the district court's judgment on the pleadings

de novo.      Jardín De Las Catalinas Ltd. P'ship v. Joyner, 766 F.3d
127, 132 (1st Cir. 2014) (citation omitted).           We accept all of the

non-moving      party's   well-pleaded    facts   as   true   and   draw   all

reasonable inferences in his favor.            Feliciano v. Rhode Island,

160 F.3d 780, 788 (1st Cir. 1998).         A judgment on the pleadings is

only appropriate when "it appears beyond a doubt that the nonmoving

party can prove no set of facts in support of [his] claim which

would entitle [him] to relief."          Id.

              Rezende's challenge that the court abused its discretion

by considering and granting Defendants' allegedly premature Rule

12(c) motion lacks merit. Not only was Defendants' filing of their

motion on January 25, 2016 itself timely,3 but the district court


        2 Rezende does not challenge the district court's findings
as to counts I-IV.     In addition, we will not address various
arguments Rezende attempts to raise on appeal but never presented
to the district court. See Dyer v. Wells Fargo Bank, N.A., 841
F.3d 550, 556 (1st Cir. 2016) (argument raised for the first time
on appeal is treated as waived).
     3    Motions for judgment on the pleadings may be filed
"[a]fter the pleadings are closed."       Fed. R. Civ. P. 12(c).
Rezende asserts without support that pleadings are closed only
once "the deadline for amendment of pleadings has run," then faults


                                   - 3 -
did not even hear the motion until four months later on May 25,

2016, and granted it on June 24, 2016.    Rezende had ample time to

seek leave from the court to amend his complaint, but chose not to

do so.   We also dismiss Rezende's unsubstantiated assertion that

"there were disputed issues of material fact . . . as to Counts V

and VII [sic] of the Complaint," for it is not relevant in the

context of a Rule 12(c) motion.   Rather, we agree with the district

court's assessment that Defendants were entitled to judgment on

the pleadings because Rezende failed to plead any set of facts

that would entitle him to relief.

          With respect to count V (quiet title), the district court

properly found that Rezende lacked standing.      A mortgagor lacks

standing to bring a quiet title action as long as the mortgage

remains in effect.   See, e.g., Oum v. Wells Fargo, N.A., 842 F.

Supp. 2d 407, 412 (D. Mass. 2012), abrogated on different grounds

by Culhane v. Aurora Loan Servs. of Nebraska, 708 F.3d 282 (1st

Cir. 2013); Flores v. OneWest Bank, F.S.B., 172 F. Supp. 3d 391,



Defendants for prematurely filing their motion an hour before
Rezende's deadline for amending his complaint.          Rezende is
incorrect. A party may move under Rule 12(c) once the defendant
has filed his answer. See McGuigan v. Conte, 629 F. Supp. 2d 76,
80 (D. Mass. 2009) (pleadings closed for Rule 12(c) purposes once
complaint and answer have been filed) (citing Doe v. United States,
419 F.3d 1058, 1061 (9th Cir. 2005)); Georges River Tidewater Ass'n
v. Warren Sanitary Dist., No. 00-92-P-H, 2000 WL 891969, at *1-2
(D. Me. June 28, 2000) ("[C]losing of the pleadings within the
meaning of Rule 12(c) is not determined by each district court's
imposition of a deadline for amendment of the pleadings, or lack
thereof.").


                              - 4 -
396 (D. Mass. 2016), appeal docketed, No. 16-1385 (1st Cir. Apr.

8, 2016).    This is because under Massachusetts law, a quiet title

action "cannot be maintained unless both actual possession and the

legal title are united in the plaintiff," Daley v. Daley, 14 N.E.2d
113, 116 (Mass. 1938), yet "a 'mortgage splits the title in two

parts: the legal title, which becomes the mortgagee's, and the

equitable title, which the mortgagor retains.'"                Bevilacqua v.

Rodriguez, 955 N.E.2d 884, 894 (Mass. 2011) (quoting Maglione v.

BancBoston Mortg. Corp., 557 N.E.2d 756, 757 (Mass. App. Ct.

1990)).     Rezende's assertion that Defendants bear responsibility

for his default is irrelevant: what matters is the existence of a

mortgage, not whether the underlying loan is in default.

            The district court also correctly rejected Rezende's

attempts to circumvent his lack of standing by challenging MERS's

assignment of the mortgage to US Bank.           Rezende asserts that the

assignment was void because MERS failed to seek permission from

the bankruptcy court to assign the mortgage after Aegis had filed

for bankruptcy.       Rezende waived this argument by failing to cite

any authority whatsoever in support of his conclusory assertion.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)

("[I]ssues    .   .   .   unaccompanied   by   some   effort   at   developed

argumentation[] are deemed waived.").          As for Rezende's contention

that the assignment was void because it was made after the closing

date of the mortgage loan trust, Rezende lacked standing to bring


                                   - 5 -
this challenge.    See Butler v. Deutsche Bank Trust Co. Ams., 748
F.3d 28, 37 (1st Cir. 2014) (borrowers lack standing to challenge

mortgage assignment for alleged violation of trust's pooling and

servicing agreement).    On appeal, Rezende cites Culhane's holding

that "a mortgagor has standing to challenge a mortgage assignment

as . . . void," but Culhane specified that a mortgagor "does not

have standing to challenge shortcomings in an assignment that

render it merely voidable." 708 F.3d at 291 (emphasis added).

Here, the assignment, allegedly made in contravention of the trust

agreement, was "at most voidable at the option of the parties to

the trust agreement, not void as a matter of law."        Dyer, 841 F.3d

at 554.

            With respect to count VI, the district court correctly

found that the Chapter 93A claim was time-barred.        Rezende alleges

that the delay caused by Defendants' failure to provide him monthly

statements between March and September 2010 was an "unfair and

deceptive   practice."    At   the   latest,   this   claim   accrued   by

September 2010 and expired by September 2014--well before Rezende

brought suit in June 2015.      See Mass. Gen. Laws ch. 260, § 5A

(setting a four-year statute of limitations).         On appeal, Rezende

asserts that the "trigger" for his claim was Defendants' notifying

him in June 2013 that he was in default, but it is apparent from

the face of the complaint that the predicate harm was Defendants'

failure to timely bill Rezende in 2010.          See Compl. ¶¶ 79-85


                                - 6 -
(alleging that Defendants "delayed five months" before billing

Rezende;    that   "[s]uch     delay       was      unreasonable";           and    that

"[u]nreasonable delay may be an unfair and deceptive act").

            Rezende's    attempt     to    invoke    the    discovery        rule    "to

salvage his untimely claims" is unavailing because, as the district

court   already    noted,    the     alleged       harm    was   not    "inherently

unknowable at the moment of [its] occurrence."                   Latson v. Plaza

Home Mortg., Inc., 708 F.3d 324, 327 (1st Cir. 2013) (internal

quotation marks omitted).       Rezende argues that because Defendants

failed to send him statements between March and September 2010, he

could not have reasonably known of his default until Defendants

notified him in June 2013.             Yet Rezende signed the 2010 loan

modification   agreement,      which      expressly       required     him    to    make

monthly    payments,    in   March    2010    at    the    latest.       Therefore,

Defendants' delay in issuing statements and Rezende's default were

not "inherently unknowable" harms.                 See id. (holding that the

plaintiffs' alleged injury of payment of excess interest became

"apparent" when plaintiffs signed the loan documents); see also

St. Fleur v. WPI Cable Sys./Mutron, 879 N.E.2d 27, 35 (Mass. 2008)

("Typically, one who signs a written agreement is bound by its

terms whether he reads and understands them or not.").

            For these reasons, we affirm.




                                      - 7 -